Exhibit 10.2

AMENDMENT NO. 1

This AMENDMENT NO. 1 (the “Amendment”) to the Employment Agreement (the
“Agreement”) dated as of May 13, 2009 by and between SRA International, Inc.
(“SRA”) and Richard J. Nadeau (the “Employee”) is made as of this 23rd day of
March, 2011.

WITNESSETH

WHEREAS, SRA and the Employee desire to amend the Agreement on the terms set
forth herein;

NOW, THEREFORE, the parties hereto agree as follows:

1. A new Section 5(f) is hereby added as follows:

“(f) If the Employee’s employment with SRA should terminate under Section 4(b)
above or if the Employee’s employment with SRA should terminate for CIC Good
Reason (as defined below) and, in either case, such termination occurs during
the period commencing on the first date on which a Change in Control occurs
during the term of this Agreement and ending on the second anniversary thereof,
then if the Employee complies with Section 5(c):

(i) The Employee shall receive all of the benefits described in Section 5(b)
above at the times and in the manner stated therein;

(ii) The Employee shall receive on the Release Payment Date a cash lump sum in
an amount equal to the Employee’s Target Bonus (as defined below);

(iii) The Employee shall receive on the Release Payment Date a cash lump sum in
an amount equal to a pro-rata portion of the Employee’s Target Bonus for the
fiscal year in which the Employee’s termination occurs (determined by
multiplying the amount of the Target Bonus by a fraction, the numerator of which
is the number of days during the fiscal year of termination that the Employee is
employed by SRA and the denominator of which is 365) (the “Pro Rata Bonus”);
provided that if such termination occurs before January 1, 2012, the Employee
will receive an amount equal to the greater of (i) the Employee’s Pro Rata Bonus
or (ii) the amount by which the Employee’s target bonus for the fiscal year
ending June 30, 2011 exceeds the annual bonus actually paid to the Employee for
the fiscal year ending June 30, 2011. For the sake of clarity, if the Employee
has not actually been paid an annual bonus for the fiscal year ending June 30,
2011 at the time of such termination, the applicable amount paid to the Employee
for the fiscal year ending June 30, 2011 for purposes of calculating the amount
under clause (ii) shall be $0, but the Employee shall not be entitled to
subsequently receive a bonus payment for the fiscal year ending June 30, 2011.

(iv) SRA shall provide the Employee with up to $25,000 annually of outplacement
services during the two-year period following the Termination Date through and
at the facilities of a reputable and experienced vendor selected by the
Employee; and

(v) All outstanding equity-based awards granted to the Employee shall be fully
vested and earned, and any outstanding option, stock appreciation right, and
other



--------------------------------------------------------------------------------

outstanding award in the nature of a right that may be exercised that was
granted to the Employee and that was not previously exercisable and vested shall
become fully exercisable and vested, and each such right (whether or not
previously vested) held by the Employee as of the Termination Date shall remain
exercisable in accordance with the applicable terms of such right, but in any
event until the earlier of the expiration of its original term and the six month
anniversary of the Employee’s Termination Date. Payment in respect of the
underlying awards hereof shall be made in the form of the equity security to
which such awards relate if such securities are then admitted for trading on a
national securities exchange or are then admitted for quotation on a national
quotation system; provided that SRA may instead elect to settle such awards in
cash. If such securities are not so admitted, payment in respect of the
underlying awards described in this subparagraph shall be made in cash based on
the fair market value of the securities (as determined by the board of directors
of the issuer of such shares in good faith) to which such awards relate.

If the Employee’s employment is terminated at the time and in the manner as
contemplated by this Section 5(f), SRA shall continue to pay the Employee’s
annual salary (without giving effect to any reductions in such annual salary
implemented without the Employee’s consent) during the pendency of a dispute
over his termination. Amounts paid under this Section 5(f) are in addition to
all other amounts due under this Agreement and shall not be offset against or
reduce any other amounts due under this Agreement.

For purposes of this Section 5(f), “CIC Good Reason” means the Employee’s
termination of employment with SAR if the Employee shows that any of the
following has occurred: (i) a material adverse change in the Employee’s title,
duties, position, responsibilities or compensation; (ii) the assignment of
duties materially inconsistent with the Employee’s duties as of immediately
prior to a Change in Control; (iii) a material change in the Employee’s
principal place of employment such that the Employee’s commuting distance as of
immediately prior to a Change in Control increases by more than twenty-five
(25) miles; (iv) a material breach of this Agreement by SRA; or (v) failure by
SRA to obtain written assumption of this Agreement by a purchaser or successor
following a Change in Control. The Employee must give SRA written notice of any
CIC Good Reason termination of employment. Such notice must be given within
thirty (30) days following his knowledge of the first occurrence of a CIC Good
Reason circumstance set forth above. Such notice must specify which of the
circumstances set forth above the Employee is relying on and the particular
action(s) or inaction(s) giving rise to such circumstance. The CIC Good Reason
termination shall not be effective if, within ninety (90) days of SRA’s receipt
of such notice, SRA remedies the circumstance(s) giving rise to the notice, or
if the Employee’s Termination Date does not occur within thirty (30) days after
the end of the ninety (90)-day period provided to SRA to remedy the
circumstances giving rise to the notice.”

2. A new Section 5(g) is hereby added as follows:

“(g) In the event that that any payment that is either received by the Employee
or paid by SRA on the Employee’s behalf or any property, or any other benefit
provided to the Employee under this Agreement or under any other plan,
arrangement or agreement with SRA or any other person whose payments or benefits
are treated as contingent on a change of ownership or control of SRA (or in the
ownership of a substantial portion of the assets of SRA) or any person
affiliated with SRA or such person (but only if such payment or other benefit is
in

 

2



--------------------------------------------------------------------------------

connection with the Employee’s employment by SRA) (collectively, the “Company
Payments”) would be subject to the tax imposed by Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”) (and any similar tax that may
hereafter be imposed by any taxing authority) (the “Excise Tax”), then the
Employee will be entitled to receive either (A) the full amount of the Company
Payments, or (B) a portion of the Company Payments having a value equal to $1
less than three (3) times the Employee’s “base amount” (as such term is defined
in Section 280G(b)(3)(A) of the Code) (the “Safe Harbor Amount”), whichever of
clauses (A) and (B), after taking into account applicable federal, state, and
local income taxes and the Excise Tax, results in the receipt by the Employee on
an after-tax basis, of the greatest portion of the Company Payments. Any
reduction of the Company Payments pursuant to the foregoing shall occur in the
following order: (A) any cash severance payable by reference to the Employee’s
base salary or annual bonus; (B) any other cash amount payable to the Employee;
(C) any benefit valued as a “parachute payment;” and (D) acceleration of vesting
of any equity award. Any determination required under this Section 5(g) shall be
made in writing by the independent public accountants of SRA, whose
determination shall be conclusive and binding for all purposes upon SRA and the
Employee. For purposes of making any calculation required by this Section 5(g),
such accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good-faith interpretations
concerning the application of Sections 280G and 4999 of the Code.”

3. A new Section 5(f) is hereby added as follows:

“For purposes of Section 5(f), “Target Bonus” means the greater of the
Employee’s target annual bonus in effect immediately prior to (a) the Change in
Control and (b) the Employee’s Termination Date.”

4. The following is added to the end of Section 11:

“Notwithstanding anything to the contrary contained herein, to the extent the
Employee would otherwise be entitled to a payment pursuant to Section 5(f)
during the six months beginning on the date of his termination of employment
(the “ Date of Termination”) that would be subject to the additional tax imposed
under Section 409A of the Code if it were made during such period pursuant to
Section 409A(a)(2)(B), (i) the payment will not be made to the Employee and
instead will be made, at the election of the Company, either to a trust in
compliance with Rev. Proc. 92-64 or an escrow account established to fund such
payments (provided that such funds shall be at all times subject to the
creditors of the Company and its affiliates) and (ii) the payment, together with
interest thereon at the rate of “prime” plus 1%, will be paid to the Employee on
the earlier of the six-month anniversary of Date of Termination or the
Employee’s death or disability (within the meaning of Section 409A of the Code).
The Company will establish the trust or escrow account, as applicable, no later
than ten days after the Employee’s Date of Termination. Any reimbursements or
in-kind benefits provided under this Agreement shall be made or provided in
accordance with the requirements of Section 409A, including, where applicable,
the requirement that (i) any reimbursement is for expenses incurred during the
period of time specified in this Agreement, (ii) the amount of expenses eligible
for reimbursement, or in kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an

 

3



--------------------------------------------------------------------------------

eligible expense will be made no later than the last day of the calendar year
following the year in which the expense is incurred, and (iv) the right to
reimbursement or in kind benefits is not subject to liquidation or exchange for
another benefit.”

 

5. Except as otherwise provided herein, the Agreement shall continue in
accordance with its current terms and conditions.

 

4



--------------------------------------------------------------------------------

WHEREAS, the parties have set their hands and seals as follows:

 

/s/ Richard J. Nadeau

   

March 24, 2011

Richard J. Nadeau     Date SRA INTERNATIONAL, INC.    

/s/ Stanton D. Sloane

   

March 23, 2011

By:     Date Stanton D. Sloane     President and Chief Executive Officer    